MEMORANDUM **
Kimberly Ann Kimpson appeals from her bench-trial conviction for disorderly conduct, in violation of 41 C.F.R. § 102-*4674.390. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Kimpson contends that her conviction should be reversed because there was insufficient evidence at trial that she had notice that her conduct was prohibited. Viewing the evidence in the light most favorable to the government, we conclude that a rational trier of fact could have found that the applicable regulation was posted in a conspicuous place on the property. See United States v. Lunstedt, 997 F.2d 665, 667-68 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.